Gregory, Justice.
The appellant, David Lee Patrick, was convicted by a jury in Jackson County for armed robbery and sentenced to 15 years imprisonment. The Court of Appeals affirmed the conviction, Patrick v. State, 169 Ga. App. 302 (312 SE2d 385) (1983). We granted certiorari to the Court of Appeals to determine whether appellant’s confession was sufficiently corroborated as required by OCGA § 24-3-53 (Code Ann. § 38-420).1 We affirm.
In his statement, appellant told officers that on April 1,1981, he drove two others to Sterling Wofford’s package store in Commerce, Georgia, and waited in the car while his accomplices went inside and robbed its owner of approximately $300. The victim, Sterling Wofford, testified that his package store was robbed on April 1,1981 by masked individuals and that between $300 and $400 was taken.
The testimony of the victim established the corpus delicti, McVeigh v. State, 205 Ga. 326 (1) (53 SE2d 462) (1949) and corroborates the confession in material particulars. Cunningham v. State, 248 Ga. 835 (3) (286 SE2d 427) (1982). The material particulars are that the robbery occurred on a certain date, to wit: April 1,1981; at a certain place, to wit: Sterling Wofford’s package store in Commerce, Georgia; and that a certain amount of money was taken in the robbery, to wit: approximately $300. This evidence satisfies the corroboration requirements of the statute.

Judgment affirmed.


All the Justices concur.


OCGA § 24-3-53 (Code Ann. § 38-420) provides: “All admissions shall be scanned with care, and confessions of guilt shall be received with great caution. A confession alone, uncorroborated by any other evidence, shall not justify a conviction.”